Office of Chief Counsel
Internal Revenue Service

memorandum
Number: 20044101F
Release Date: 10/8/04
POSTF-104030-04
CC:LM:HMT:WAS:DKGregory
UIL: 1031.01-00
1031.02-00
date:
to:

from:

July 29, 2004
Patti Colwell, Internal Revenue Service Engineer
Ft. Worth, Texas
Associate Area Counsel (Washington, D.C.)
(Large & Mid-Size Business)

subject:

TAXPAYER I.R.C. § 1031 EXCHANGE
This memorandum responds to your written request for advice dated Date 11,
regarding the applicability of § 1031 of the Internal Revenue Code to an exchange of
property.
DISCLOSURE STATEMENT
This writing may contain privileged information. Any unauthorized disclosure of this
writing may have an adverse effect on privileges, such as the attorney client privilege. If
disclosure becomes necessary, please contact this office for our views.
LEGEND
Taxpayer= Exxon Mobil
X= Mobil
Y= Exxon
TSub= Exxon Mobil Pipeline Company
Date 1= February 13, 2004
Date 2= November 30, 1999
Date 3= December 31, 1996
Date 4= May 28, 1996
County 1= Gregg County
County 2= Andrews County
City 1= Vista
City 2= Mission Viejo
1

The original request was supplemented with documents that Taxpayer provided to the examination team
through the Information Document Request process.

2
State 1= Texas
State 2= California
Amount 1= $3,300,000
Amount 2= $124,109
Amount 3= $5,646,529
Amount 4= $5,600,000
Amount 5= $46,529
Amount 6= $56 7
Amount 7= $5,645,962
Amount 8= 50 miles
Amount 9= 8”
Amount 10= 6”
Amount 11= 4”
Amount 12= 3”
Amount 13= 22 miles
Amount 14= 4”
ISSUES
Is the pipeline that is part of a crude oil gathering system of like-kind, within the meaning
of § 1031(a), to property for which it was exchanged?
CONCLUSIONS
If the pipeline is personal property for state law purposes, then such pipeline is, under
§ 1.1031(a)-2(b) of the Income Tax Regulations, of like-kind to other property in the
same General Asset Class (as defined in § 1.1031(a)-2(b)(2)) or Product Class (as
defined in § 1.1031(a)-2(b)(3)).
FACTS
Taxpayer 2 is a U.S. corporation engaged in oil and gas exploration and production.
TSub, a subsidiary of Taxpayer, is engaged in transporting crude oil, refined petroleum
products, liquefied petroleum gases, natural gas liquids, and chemical feedstock
through pipelines. TSub is a member of Taxpayer’s consolidated group. Taxpayer filed
a consolidated Federal income tax return for the taxable year ending Date 3, the year at
issue.
On Date 4, TSub and an unrelated third-party entered into an asset exchange
agreement (Agreement). Pursuant to the terms of the Agreement, TSub exchanged a
crude oil gathering system located in County 1, State 1 for a smaller crude oil gathering
system located in County 2, State 1, plus Amount 1. All of the properties transferred
and received were held for use in TSub’s trade or business or were held for investment.
2

On Date 2, a reorganization (a tax-free reorganization within the meaning of I.R.C. § 368) was effected
between X and Y. After the reorganization, X existed as a first-tier subsidiary of Y. This same structure
exists today, except Y has changed its name to Taxpayer.

3
The assets exchanged did not include property described in § 1031(a)(2) (i.e., stock in
trade or other property held primarily for sale, stocks, bonds, notes, choses in action,
interest in partnership, certificates of trust or beneficial interest, other securities, or
evidences of indebtedness or interest.) The cash received by TSub was deposited with
a qualified intermediary (as defined in § 1.1031(k)-(1)(g)(4)) and was ultimately used to
purchase two service stations located in City 1 and City 2, State 2. All of the time limits
set forth in the § 1031 regulations were met with respect to the identification and
purchase of the replacement property (i.e. service stations).
On its Federal income tax return for the taxable year ending Date 3, Taxpayer reported
a gain of Amount 2 on the exchange. Taxpayer attached Form 8824, Like-Kind
Exchanges, to its Federal income tax return for the tax year ending Date 3. Even
though Line 15 of the Form 8824 indicates a multi-asset exchange, Taxpayer treated
the exchange as a single-asset exchange in its calculations in the Attachment to Form
8824, which was the basis of Taxpayer’s reported gain. 3 For purposes of the
calculation, Taxpayer characterized all the assets as tangible. The personal properties
exchanged and received were not further classified in accordance with General Asset
Classes or SIC codes as prescribed by the § 1031 regulations. Exam proposes to treat
the exchange as a multi-asset exchange.
Exam requests advice regarding the proper classification of the pipelines used
exclusively in the crude oil gathering system for purposes of determining the correct
gain (if any) to be recognized as the result of this transaction. The County 1 pipeline is
comprised of approximately Amount 8 of Amount 9, Amount 10, Amount 11, and
Amount 12 pipeline that is buried below plow depth. The County 2 pipeline is
comprised of approximately Amount 13 of Amount 14 pipeline that is buried below plow
depth. TSub and the unrelated third-party do not own the land across which the
pipelines cross, but enjoy numerous agreements with landowners that permit TSub and
the unrelated third-party limited access to and use of their land. The examination team
proposes to classify the pipelines as personal property in accordance with State 1 law.
LAW AND ANALYSIS
Section 1031(a) provides that no gain or loss shall be recognized on the exchange of
property held for productive use in a trade or business or for investment (not including
stocks, bonds, notes, choses of action, certificates of trust or beneficial interest and
certain other types of property not here pertinent) if such property is exchanged solely
for property of like kind which is to be held for productive use in a trade or business or
for investment.

3

Form 8824 Attachment. Taxpayer calculated gain as follows:

Tangibles

FMV Received
Amount 3

FMV Transferred Surplus
Amount 4
Amount 5

Tax Basis
Amount 6

Realized Gain
Amount 7

Recognized Gain
Amount 2

4
Section 1.1031(a)-1(b) defines the words “like kind” as having reference to the nature or
character of the property and not to its grade or quality. Further, the regulations provide
that one kind or class of property may not, under the nonrecognition provisions of
§ 1031(a), be exchanged for property of a different kind or class. Thus, the fact that any
real estate involved is improved or unimproved is not material, for that fact relates only
to the grade or quality of the property and not to its kind or class.
In determining the proper classification of property as real or personal for purposes of
§ 1031 and the like-kind exchange rules, it is well settled that state law must be
considered. For example, in Rev. Rul. 55-749, 1955-2 C.B. 295, the Service held that
where, under applicable state law, water rights are considered real property rights, the
exchange of perpetual water rights for a fee interest in land constitutes a non-taxable
exchange of like-kind property under § 1031(a).
Similarly, in Oregon Lumber v. Commissioner, 20 T.C. 192 (1953), a taxpayer
exchanged a fee simple interest in real property for a limited right to cut and remove
standing timber. The court found that the cutting rights were personal property under
Oregon law and held that "[a]n exchange of realty for personalty is not an exchange of
property for property of like kind." 20 T.C. at 196. See also Morgan v. Commissioner,
309 U.S. 78, 82 (1940), providing that "[i]n the application of a federal revenue act, state
law controls in determining the nature of the legal interest which the taxpayers had in
the property or income sought to be reached by the statute."
Once it is determined that property is personal property, the rules in § 1.1031(a)-2 must
be used to determine if the “like-kind” requirements of § 1031 have been satisfied.
Under § 1.1031(a)-2(b)(1), if depreciable tangible personal property is exchanged for
other property, the properties are of like-kind within the meaning of § 1031 if they are
either of a like kind or a like class. For this purpose, depreciable tangible personal
property is of a like class to other depreciable tangible personal property if the
exchanged properties are either within the same General Asset Class or within the
same Product Class. A single property may not be classified within more than one
General Asset Class or within more than one Product Class. In addition, property
classified within any General Asset Class may not be classified within a Product Class.
A property’s class is determined as of the date of the exchange.
Section 1.1031(a)-2(b)(2) sets forth the rules relating to General Asset Classes. The
rules relating to whether exchanged properties are within the same Product Class are in
§ 1.1031(a)-2(b)(3).
Thus, in the present case, the examination team correctly looked to State 1 law in
determining the proper classification of the County 1 and County 2 pipelines as either
real or personal for purposes of § 1031. If it is determined that the pipelines are
personal property under State 1 law, then such property is of like-kind to other property
that is considered of like kind or like class. For this purpose, properties in the same
General Asset Class or Product Class are considered of like class.

5
If you have any questions regarding this memorandum, please contact Attorney,
Deborah Gregory at (202) 874-1407.

______________________
Carol E. Schultze
Associate Area Counsel
(Large & Mid-Size Business)

